   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LV, et al.,

                   Plaintiffs,
                                             No. 03-CV-9917 (LAP)
-against-
                                              MEMORANDUM & ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,

                   Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     “The Individuals with Disabilities Education Act (IDEA or

Act) . . . requires States receiving federal funding to make a

‘free appropriate public education’ (FAPE) available to all

children with disabilities residing in the State.”         Forest Grove

Sch. Dist. v. T.A., 557 U.S. 230, 232 (2009) (citations

omitted).   “In New York, the School District--here the defendant

New York City Department of Education [(“DOE”)]--is responsible

for complying with the IDEA.”     M.H. v. N.Y.C. Dep’t of Educ.,

685 F.3d 217, 225 n.4 (2d Cir. 2012).       When a child cannot

receive a FAPE at a public school, DOE may be required to pay

for tuition at a private school.       See Sch. Comm. of Burlington

v. Dep’t of Educ. of Mass., 471 U.S. 359, 369 (1985).

     Plaintiffs are children with disabilities who have obtained

administrative orders requiring DOE to pay for all or part of

their private-school tuition (“Orders”).       This litigation, which

has been ongoing for the better part of two decades, concerns

                                   1
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 2 of 20



DOE’s repeated failures to implement Orders.        Those troubles

have been compounded by the COVID-19 pandemic, in response to

which DOE--citing changed circumstances and a general obligation

to safeguard the public coffers--refused to pay tuition to

private schools whose remote-learning plans1 did not receive DOE

approval.   Because many families and schools simply could not

afford the financial burden of attending a private institution,

several qualifying children lost their private-school placements

or otherwise had their educational services curtailed.         Those

interruptions in services--at a juncture critical to children’s

learning and development--are especially harmful to students

with disabilities.2

     In response to DOE’s (in)actions, Plaintiffs filed, among

other things, the instant motion seeking declaratory relief.3



     1 For the purposes of this order, a “remote-learning plan”
encompasses both a school’s plans to teach remotely as well as
to provide other education-related services to qualifying
children with disabilities.
     2 See, e.g., Angela Nelson, How COVID-19 Has Affected
Special Education Students, TUFTS NOW (Sept. 29, 2020),
https://now.tufts.edu/articles/how-covid-19-has-affected-
special-education-students (“While most students have had
routines interrupted, the children perhaps most affected by that
disruption are special education students.”).
     3 (See Notice of Motion for Declaratory Relief, dated Oct.
28, 2020 [dkt. no. 234]; see also Memorandum of Law in Support
of Plaintiffs’ Motion for Declaratory Relief (“Pls. Br.”), dated
Oct. 28, 2020 [dkt. no. 238]; Reply Memorandum of Law in Support
of Plaintiffs’ Motion for Declaratory Relief, dated Dec. 17,
                              (continued on following page)
                                   2
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 3 of 20



DOE, the New York City Board of Education, and Dennis M. Walcott

(collectively, “Defendants”) oppose the motion.4        For the reasons

and to the extent described below, Plaintiffs’ motion is

GRANTED.

  I.       Background

       Given “the confusing, alphabet-soup nature of IDEA cases

brought in New York City,” M.H., 685 F.3d at 225 n.4, it is

necessary to outline the governing statutory scheme before

diving into the facts.

           a. The Statutory Framework

       The IDEA requires DOE to provide a FAPE to all New York

City students with disabilities.        See 20 U.S.C. § 1412(a)(1)(A);

M.H., 685 F.3d at 225 n.4.     “To ensure that qualifying children

receive a FAPE, [DOE] must create an individualized education

program (‘IEP’) for each such child.”       R.E. ex rel. J.E. v.

N.Y.C. Dep’t of Educ., 694 F.3d 167, 175 (2d Cir. 2012).          An IEP



(continued from previous page)
2020 [dkt. no. 241]; Declaration of Erik L. Wilson in Support of
Plaintiffs’ Motion for Declaratory Relief (“Wilson Decl.”),
dated Oct. 28, 2020 [dkt. no. 236]; Declaration of Rebecca Shore
in Support of Plaintiffs’ Motion for Declaratory Relief (“Shore
Decl.”), dated Oct. 28, 2020 [dkt. no. 237]; Reply Declaration
of Rebecca Shore in Further Support of Plaintiffs’ Motion for
Declaratory Relief, dated Dec. 17, 2020 [dkt. no. 242].)

       (See Defendants’ Memorandum of Law in Opposition to
       4

Plaintiffs’ Motion for Declaratory Relief (“Defs. Br.”), dated
Dec. 1, 2020 [dkt. no. 240]; see also Declaration of Sapna
Kapoor in Opposition to Plaintiffs’ Motion for Declaratory
Relief (“Kapoor Decl.”), dated Dec. 1, 2020 [dkt. no. 239].)
                                   3
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 4 of 20



is a written plan “that describes the specially designed

instruction and services that will enable the child to meet

stated educational objectives and is reasonably calculated to

give educational benefits to the child.”       M.W. ex rel. S.W. v.

N.Y.C. Dep’t of Educ., 725 F.3d 131, 135 (2d Cir. 2013)

(quotation marks omitted).

     “The IDEA also grants parents certain procedural rights,

including the right to an impartial due process hearing

regarding their child’s placement and services.”        M.G. v. N.Y.C.

Dep’t of Educ., 15 F. Supp. 3d 296, 301 (S.D.N.Y. 2014).          “New

York has opted for a two-tier administrative system for review

of IEPs.”    Cave v. E. Meadow Union Free Sch. Dist., 514 F.3d

240, 245 (2d Cir. 2008).    “Under the first tier, parents

dissatisfied with a proposed IEP may seek review by an impartial

hearing officer (‘IHO’).”     M.T. ex rel. E.T. v. N.Y.C. Dep’t of

Educ., 165 F. Supp. 3d 106, 111 (S.D.N.Y. 2016) (citing N.Y.

EDUC. LAW § 4404(1)).   “Following the decision of the IHO, an

aggrieved party may appeal to a state review officer (‘SRO’).”

Id. (citing N.Y. EDUC. LAW § 4404(2)).     Thereafter, any party who

remains aggrieved can challenge the SRO’s decision in state or

federal court.   See 20 U.S.C. § 1415(i)(2)(A); N.Y. EDUC. LAW

§ 4404(3).   An administrative order that is not appealed “shall

be final.”   20 U.S.C. § 1415(i)(1) (emphasis added).



                                   4
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 5 of 20



     Even though a child’s educational needs are an urgent

matter, IDEA proceedings may take “years to run [their] course--

years critical to the child’s development.”        Burlington, 471

U.S. at 361.   That leaves parents with two practical paths to

challenge an IEP.   First, they may “keep the[ir] child enrolled

in public school” and pursue “compensatory education” as part

of the administrative process.5     Alternatively--and “in light of

the irreversibility, in an educational setting, of a child’s

lost time”--parents may, unilaterally and at their own financial

peril, enroll their child in a private school and then seek

reimbursement for the private-school tuition.6        When any IDEA

proceedings are pending, the IDEA’s “stay put” provision

provides that the “child is entitled to remain in his or her

placement at public expense.”     Ventura de Paulino v. N.Y.C.

Dep’t of Educ., 959 F.3d 519, 531 (2d Cir. 2020), cert. denied,

No. 20-713, 2021 WL 78218 (U.S. Jan. 11, 2021).



     5 E.M. v. N.Y.C. Dep’t of Educ., 758 F.3d 442, 451 (2d Cir.
2014) (quotation marks omitted). “‘Compensatory education’ is
prospective equitable relief, requiring a school district to
fund education beyond the expiration of a child’s eligibility as
a remedy for any earlier deprivations in the child’s education.”
Somoza v. N.Y.C. Dep’t of Educ., 538 F.3d 106, 109 n.2 (2d Cir.
2008).
     6 E.M., 758 F.3d at 451. To obtain reimbursement, the
parent must show that “(1) the educational program recommended
in the IEP was inappropriate to meet the child’s needs; (2) the
alternative placement or additional services selected by the
parents were appropriate; and (3) equitable factors weigh in
favor of reimbursement.” M.T., 165 F. Supp. 3d at 111.
                                   5
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 6 of 20



         b. Factual History

     As discussed above, Plaintiffs are students with

disabilities who have received Orders.       Orders come in two

varieties: final and pendency.     (See Kapoor Decl. ¶ 6.)      Final

orders are issued at the conclusion of the administrative

process, whereas pendency orders are awarded pursuant to the

IDEA’s stay put provision.     (See id. ¶¶ 6-7.)     Orders may

require DOE to pay a specified dollar amount or may mandate that

DOE “pay tuition” for the school year.       (See id. ¶ 8.)    Until

DOE implements an Order--that is, opens its checkbook--families

and schools are left to front the cost, a financial burden that

many of them cannot bear.7

     In 2003, Plaintiffs sued DOE for repeatedly failing to

implement final Orders.    (See Complaint, dated Dec. 12, 2003

[dkt. no. 1].)   After almost four years of litigation, the

parties agreed to a Stipulation and Agreement of Settlement

(“the Stipulation”), which was targeted towards improving DOE’s

timely implementation of Orders.       (See Ex. 1 to Wilson Decl.


     7 (See, e.g., Ex. 3 to Wilson Decl., dated Oct. 15, 2020
[dkt. no. 236-3], ¶¶ 4-5; Ex. 4 to Wilson Decl., dated Oct. 16,
2020 [dkt. no. 236-4], ¶¶ 13-15; Ex. 5 to Wilson Decl., dated
Oct. 20, 2020 [dkt. no. 236-5], ¶¶ 4-7; Ex. 6 to Wilson Decl.,
dated Oct. 20, 2020 [dkt. no. 236-6], ¶¶ 9-11; Ex. 7 to Wilson
Decl., dated Oct. 21, 2020 [dkt. no. 236-7], ¶¶ 11-13; Ex. 8 to
Wilson Decl., dated Oct. 22, 2020 [dkt. no. 236-8], ¶¶ 7-9; Ex.
9 to Wilson Decl., dated Oct. 22, 2020 [dkt. no. 236-9], ¶¶ 7-8;
Ex. 10 to Wilson Decl., dated Oct. 22, 2020 [dkt. no. 236-10],
¶¶ 5-9.)
                                   6
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 7 of 20



(“Stip.”), dated Dec. 11, 2007 [dkt. no. 236-1].)         In relevant

part, the Stipulation defines “Timely Implemented” to mean

implementation (1) within the period specified in the Order, or

(2) if no timeline is specified, within thirty-five days of the

Order’s issuance.   (See id. ¶ 1(ii).)      The Stipulation also

provides a series of escalating benchmarks, and DOE’s compliance

with those standards is assessed by an independent auditor.

(See id. ¶ 4.)

     In mid-March 2020, New York shuttered schoolhouses in

response to the COVID-19 pandemic, and schools generally

transitioned to some form of remote learning.8        Between March and

May 2020, Plaintiffs’ counsel reached out to DOE several times

regarding DOE’s implementation of Orders and informed DOE of the

possibility that, unless DOE paid tuition for the 2019-2020

school year, several qualifying students would not be able to

re-enroll at their schools.9     During that same timeframe, DOE



     8 On March 16, 2020, Governor Cuomo issued an executive
order requiring all New York schools to close for two weeks.
See N.Y. Exec. Order No. 202.4 (Mar. 16, 2020). That order was
ultimately extended several times through the end of the 2019-
2020 school year. See N.Y. Exec. Order No. 202.11 (Mar. 27,
2020) (extending to April 15); N.Y. Exec. Order No. 202.14 (Apr.
7, 2020) (extending to April 29); N.Y. Exec. Order No. 202.18
(Apr. 17, 2020) (extending to May 15); N.Y. Exec. Order No.
202.28 (May 7, 2020) (extending to the end of the school year).
     9 (See Shore Decl. ¶¶ 4-7; see also Ex. A to Shore Decl.,
dated Mar. 20, 2020 [dkt. no. 237-1]; Ex. B to Shore Decl.,
dated Apr. 7, 2020 [dkt. no. 237-2]; Ex. C to Shore Decl., dated
May 1, 2020 [dkt. no. 237-3].)
                                   7
    Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 8 of 20



requested wide swaths of information from private schools

regarding their remote-learning plans.        (See Kapoor Decl. ¶¶ 24-

29; see also Ex. A to Kapoor Decl., dated May 6, 2020 [dkt. no.

239-1].)    For schools that failed to respond or whose responses

or remote-learning plans DOE found to be inadequate--judged

according to some non-public standard--DOE withheld or decreased

tuition payments.    (See Kapoor Decl. ¶¶ 30-38; Shore Decl. ¶¶ 8,

13; Ex. D to Shore Decl., dated June 10, 2020 [dkt. no. 237-4].)

By DOE’s own estimate, its actions have affected approximately

1000 students.    (See Kapoor Decl. ¶ 34.)

     DOE justified that policy as an exercise of its obligation

to “protect the public fisc,” even though DOE acknowledged that

final Orders were in place. (See Shore Decl. ¶ 9; Ex. E to Shore

Decl., dated June 18, 2020 [dkt. no. 237-5].)         As a result of

DOE’s continued failures to pay tuition at private schools whose

remote-learning plans it did not approve, several qualifying

children had their educational services interrupted because

their parents could not afford to pay their tuition out-of-

pocket.10   To date, DOE still has not implemented numerous

Orders, including some issued both before and after the general




     10(See Shore Decl. ¶¶ 10-12; see also Ex. F to Shore Decl.,
dated July 14, 2020 [dkt. no 237-6]; Ex. G to Shore Decl., dated
Oct. 7, 2020 [dkt. no 237-7]; Ex. H to Shore Decl., dated Oct.
26, 2020 [dkt. no 237-8]; Ex. I to Shore Decl., dated Oct. 26,
2020 [dkt. no 237-9].)
                                    8
    Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 9 of 20



shift to remote learning,11 even though guidance from the New

York State Education Department instructs that private schools

“are authorized . . . to charge for educational placements based

on enrollment.”12

      In response to DOE’s repeated refusals to implement Orders,

Plaintiffs filed two motions: one seeking appointment of a

special master13 and the instant motion for declaratory relief.

Plaintiffs requested the following relief: (1) a judgment that

DOE’s policy of refusing to pay for tuition at certain schools,

as required by Orders, “violates the IDEA, New York law, and the

Stipulation”; (2) an order directing DOE to identify and pay all

outstanding Orders aged more than thirty-five days; and (3) an

order instructing DOE, going forward, to implement all Orders



       DOE represents that it “will pay in full all impartial
      11

hearing orders resulting from a hearing that took place on or
after April 1, 2020.” (Defs. Br. at 5 n.2.)
      12 N.Y. STATE EDUC. DEP’T, PROVISION OF SERVICES TO STUDENTS WITH
DISABILITIES DURING STATEWIDE SCHOOL CLOSURES DUE TO NOVEL CORONAVIRUS (COVID-
19) OUTBREAK IN NEW YORK STATE ¶ 12 (Mar. 27, 2020) (emphasis added).
When confronted with that guidance in relation to a child’s
placement, DOE nevertheless insisted on reviewing and approving
the school-at-issue’s remote-learning plan. (See Ex. J to Shore
Decl., dated Sept. 10, 2020 [dkt. no 237-10].)

       Plaintiffs originally sought appointment of a special
      13

master in late 2019. (See Notice of Motion for Appointment of a
Special Master, dated Sept. 3, 2019 [dkt. no. 205].) The Court
denied that motion “solely for administrative purposes, subject
to reinstatement by letter at the conclusion of the fall
semester.” (Order, dated Sept. 29, 2020 [dkt. no. 229].)
Plaintiffs reinstated their request by letter in December 2020.
(See Letter, dated Dec. 23, 2020 [dkt. no. 243].)
                                      9
      Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 10 of 20



within the Stipulation’s timeframes, regardless of whether

instruction is provided in-person or remotely.            (Pls. Br. at 8-

9.)     Following a recent telephonic conference, the Court ordered

that a special master be appointed.14         The Court now turns its

attention to the request for declaratory relief.

  II.        Discussion

        The Court first evaluates whether exercising jurisdiction

is proper15 before addressing Plaintiffs’ motion on the merits.

             a. Jurisdiction

        The Declaratory Judgment Act provides that “[i]n a case of

actual controversy within its jurisdiction . . . any court of

the United States, upon the filing of an appropriate pleading,

may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not

further relief is or could be sought.”          28 U.S.C. § 2201.     Here,




       (See Order, dated Jan. 28, 2021 [dkt. no. 255].) The
        14

Court ordered the parties to confer and report back no later
than February 18, 2021 regarding candidates for appointment and
the scope of authority to be exercised. (Id.) At the parties’
request, that deadline has since been extended to February 25,
2021. (See Order, dated Feb. 18, 2021 [dkt. no. 257].)

       See DDR Const. Servs., Inc. v. Siemens Indus., Inc., 770
        15

F. Supp. 2d 627, 655 (S.D.N.Y. 2011) (“[A] district court may
consider . . . jurisdiction . . . in a declaratory judgment
action sua sponte.” (cleaned up)).

                                      10
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 11 of 20



jurisdiction is predicated on the Stipulation and the Court’s

order approving it.16

     Yet even “[i]f an actual controversy exists, the Court

retains broad discretion to exercise jurisdiction over the

declaratory judgment action.”      Myers Indus., Inc. v. Schoeller

Arca Sys., Inc., 171 F. Supp. 3d 107, 122 (S.D.N.Y. 2016).          Five

factors guide the exercise of that discretion:

     (1) whether the judgment will serve a useful purpose
     in clarifying or settling the legal issues involved[,]
     . . . (2) whether a judgment would finalize the
     controversy and offer relief from uncertainty[,] . . .
     (3) whether the proposed remedy is being used merely
     for ‘procedural fencing’ or a ‘race to res judicata,’
     (4) whether the use of a declaratory judgment would
     increase friction between sovereign legal systems or
     improperly encroach on the domain of a state or
     foreign court, and (5) whether there is a better or
     more effective remedy.

Niagara Mohawk Power Corp. v. Hudson River-Black River

Regulating Dist., 673 F.3d 84, 105 (2d Cir. 2012) (quotation

marks and citation omitted).




     16“[A] federal court has jurisdiction to enforce a
settlement agreement . . . if the dismissal order specifically
reserves such authority or the order incorporates the terms of
the settlement.” Scelsa v. City Univ. of N.Y., 76 F.3d 37, 40
(2d Cir. 1996). Here, the Stipulation specified that the Court
would “retain jurisdiction for the purpose of . . . enforcing
the terms of this Stipulation.” (Stip. ¶ 47.) Moreover, the
Court’s order approving the parties’ settlement expressly
retained “[e]xclusive jurisdiction . . . over the Parties and
Class Members for the administration, interpretation,
effectuation, or enforcement of the Stipulation.” (Order and
Final Judgment, dated Apr. 10, 2008 [dkt. no. 120], ¶ 9.)
                                   11
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 12 of 20



     Those factors decidedly favor exercising jurisdiction.

Resolving Plaintiffs’ declaratory judgment motion will

undoubtedly (1) clarify the legal issues surrounding DOE’s

purported compliance with the IDEA, New York law, and the

Stipulation, (2) alleviate uncertainty regarding DOE’s legal

obligations during the COVID-19 pandemic, and (3) help the soon-

to-be appointed special master make better informed

recommendations to the parties.      Moreover, the Court retained

exclusive jurisdiction to administer the Stipulation, which

ensures that the tribunal most familiar with the underlying

facts can afford a timely, targeted, and effective remedy.

          b. The Merits

     With that resolved, the Court turns to the merits.

Plaintiffs aver that DOE’s refusal to implement final Orders

violates the IDEA, New York law, and the Stipulation.          (See Pls.

Br. at 10-20.)    Defendants counter that DOE’s actions do not

violate the IDEA and are, in fact, authorized by both New York

law and the Stipulation.     (See Defs. Br. at 6-21.)      None of

Defendants’ contentions holds any water.

                1. IDEA and New York State Law

     As laid out above, the IDEA and New York law work in

tandem.    The IDEA authorizes States to “implement either a one-

tier or two-tier administrative review process,” Murphy v.

Arlington Cent. Sch. Dist. Bd. of Educ., 86 F. Supp. 2d 354, 364

                                   12
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 13 of 20



(S.D.N.Y. 2000), and New York employs a two-tiered approach, see

N.Y. EDUC. LAW § 4404(1)-(2).    Both the IDEA and New York law make

plain that an IHO’s order “shall be final, except that any party

involved in such hearing may appeal such decision.”         20 U.S.C.

§ 1415(i)(1)(A); accord N.Y. EDUC. LAW § 4404(1)(c) (“The decision

of the [IHO] shall be binding upon both parties unless appealed

to the [SRO].”).    If no appeal is taken, the IHO’s order is

binding on the parties, “and no further review appears to be

contemplated under the [IDEA].”      Antkowiak ex rel. Antkowiak v.

Ambach, 838 F.2d 635, 641 (2d Cir. 1988).        Indeed, the efficacy

of the administrative review process “depends on the binding IHO

decision being adhered to by the parties.”        SJB ex rel. Berkhout

v. N.Y.C. Dep’t of Educ., No. 03 Civ. 6653 (NRB), 2004 WL

1586500, at *4 (S.D.N.Y. July 14, 2004).        The upshot?    Orders

that are not appealed, such as those at issue here, are “final,”

and DOE’s only lawful course of action is to implement them.

     Defendants suggest that the IDEA--and, by extension, the

New York statutes implementing it--do not prohibit DOE’s actions

because the facts undergirding the Orders have changed.          (See

Defs. Br. at 6-9.)    Not so.   The IDEA contains no “changed

circumstances” exception to its finality rule.         The Court

rejects Defendants’ invitation to rewrite the Act, especially




                                   13
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 14 of 20



because both Congress and the Department of Education declined

to suspend the IDEA’s core mandates during the pandemic.17

     Defendants’ fail to marshal any authority to support their

position.    That is wholly unsurprising because accepting their

contention would provide school districts with the authority to

reassess unilaterally the facts underlying final, binding

Orders.   That would turn the IDEA’s administrative review

framework on its head.      It would be backwards indeed if DOE--the

“public school system that failed to meet the child’s needs in

the first place”--could refuse to fund a student’s placement at

a private school “simply because that school lacks [DOE’s] stamp

of approval.”    Florence Cnty. Sch. Dist. Four v. Carter ex rel.

Carter, 510 U.S. 7, 14 (1993).

     Given that conclusion, Defendants’ assertions predicated on

New York law do not clear the starting block.          Defendants cannot

excuse DOE’s failure to follow the IDEA by pointing to DOE’s

purported compliance with state law.         If federal law and New




     17  Specifically, the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”), Pub. L. No. 116-136, § 3511(d)(4),
134 Stat. 281, 403 (2020), required the Secretary of Education
to prepare a report regarding whether waivers of the IDEA’s
requirements were necessary during the pandemic. In her report,
then-Secretary of Education Betsy Devos expressly declined to
request “waiver authority for any of the core tenets of the
IDEA”--including, “most notably,” the right to a FAPE--leaving
those obligations in place. U.S. SEC’Y OF EDUC. BETSY DEVOS, REPORT TO
CONGRESS: RECOMMENDED WAIVER AUTHORITY UNDER SECTION 3511(d)(4) OF DIVISION A
OF THE CARES ACT 11 (2020).

                                     14
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 15 of 20



York law do not conflict, DOE must, of course, obey both.          And

to the extent that compliance with both is impossible, “state,”

not federal, “law must give way.”       PLIVA, Inc. v. Mensing, 564

U.S. 604, 617 (2011).    Even so, the Court finds no preemption

issue here because Defendants’ arguments invoking state law--

specifically, article VIII of the New York Constitution, (see

Defs. Br. at 9-12), as well as common-law principles of contract

and unjust enrichment, (see id. at 12-15)--misinterpret,

misapply, or overlook the relevant legal rules.

     For example, Defendants are correct that article VIII

mandates that there “be a legal obligation on the part of the

municipality, either statutory or contractual, before public

funds may be paid to individuals.”       In re Mozelle W., 167 A.D.3d

636, 637 (2d Dep’t 2018) (emphasis added).        But Defendants fail

to recognize that final Orders, which are issued pursuant to a

joint federal-state statutory scheme, undoubtedly are “legal

obligations.”   Where such a legal obligation exists, article

VIII does not require the provision of “actual services as a

constitutional prerequisite” to payment.        Antonopoulou v. Beame,

296 N.E.2d 247, 250 (N.Y. 1973).        In that vein, because DOE is

obligated under the IDEA and New York law to implement final

Orders, any payment related to those orders “cannot be

considered a ‘gift,’” as Defendants argue.        Id. at 251.



                                   15
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 16 of 20



     Likewise, Defendants’ reliance on contract rules is

misplaced because the tuition contracts at issue are between

schools and parents.    DOE is not a party to those contracts, and

it offers absolutely no authority to suggest that it can, in any

way, enforce those contracts’ terms.       Defendants’ invocation of

unjust enrichment principles is similarly misguided.         “[A]n

unjust enrichment claim does not lie where a valid, enforceable

written contract governs the . . . subject matter”--which the

tuition contracts between schools and parents indisputably do--

and that rule applies even though DOE “was not a party to the

contract.”   Payday Advance Plus, Inc. v. Findwhat.com, Inc., 478

F. Supp. 2d 496, 504–05 (S.D.N.Y. 2007).

     In short, under both the IDEA and the New York statutes

implementing it, DOE is acting unlawfully by withholding tuition

payments required by final Orders until DOE approves a private

school’s remote-learning plan.      Consequently, Plaintiffs are

entitled to a declaration to that effect.

               2. The Stipulation

     Plaintiffs also aver that DOE’s refusal to implement Orders

violates the Stipulation.     (See Pls. Br. at 19-20.)      In

Plaintiff’s view, the Stipulation’s injunctive relief provision

both (1) “prohibits DOE from failing to comply with Final

Orders” and (2) “requires DOE to timely implement all Final

Orders.”   (Id. at 19.)    Defendants counter that DOE’s obligation

                                    16
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 17 of 20



to implement Orders “comes from the IDEA and state law,” not the

Stipulation, which “actually contemplates DOE’s failure to

timely implement a significant number of orders.”         (Defs. Br. at

19.)   Building on that point, Defendants assert that the

Stipulation “expressly authorizes DOE’s actions” in withholding

payment.   (Id.)   Neither Plaintiffs nor Defendants are totally

correct.

       The Stipulation’s injunctive relief provision requires the

DOE to comply with certain “benchmarks.”        (See Stip. ¶ 4.)    Each

benchmark requires DOE to “Timely Implement” a certain

percentage of Orders, and those percentages increase with each

corresponding benchmark period.      (See id.)    The injunctive

relief provision does not, however, expressly require DOE to

implement every final Order.      That makes sense because (1)

federal and state law already unequivocally mandate that and (2)

the Stipulation is meant to address DOE’s implementation of

Orders on a broad scale rather than on an order-by-order basis.

In other words, the Stipulation does not contemplate that DOE’s

failure to implement specific Orders, standing alone, would

constitute a breach of the Stipulation.       The Stipulation’s

reserving to class members “all rights to seek appropriate

individual relief in an appropriate forum” supports that

understanding.     (Id. ¶ 18.)



                                   17
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 18 of 20



        As a result, Plaintiffs are not entitled to a declaration

that DOE’s refusal to implement final Orders violates the

Stipulation.18       That does not mean, however, that DOE’s repeated

failures to implement Orders are without consequence.          Recall

that for an Order to be “Timely Implemented,” DOE must comply

either within the time specified by the Order or thirty-five

days.        (See id. ¶ 1(ii).)   DOE’s withholding payment is

certainly relevant to whether DOE is meeting the Stipulation’s

implementation benchmarks.        Defendants are correct that an Order

may be counted as “Timely Implemented” if, “in the determination

of the Independent Auditor,” DOE’s failure to implement the

Order was caused by “the action or inaction of a third party.”

(Id. ¶ 1(ii)(ii).)       But under that provision, Defendants cannot

invoke a private school’s failure to provide DOE with

information regarding its remote-learning plan or DOE’s

disapproval of that plan.         Although DOE reasonably needs some

information before cutting a check--such as, for example, the

tuition amount19--Defendants cannot rely on conduct that violates

state and federal law to excuse DOE’s tardiness in paying.



       Plaintiffs’ reliance on paragraph 1(ll) of the
        18

Stipulation is misplaced. (See Pls. Br. at 19.) That provision
merely defines when an Order is considered “Uncounted” for the
purpose of assessing DOE’s compliance with the Stipulation’s
implementation benchmarks. (See Stip. ¶ 1(ll).)

       (See Kapoor Decl. ¶¶ 12-15 (describing the payment and
        19

reimbursement process).)
                                      18
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 19 of 20



  III. Conclusion

        In sum, the economic bind in which DOE finds itself does

not afford it a roving commission to re-evaluate the propriety

of Orders that the IDEA and New York law make plain are final

and binding.       DOE’s only lawful course of action is to implement

those Orders, full stop.       By its own admission, DOE has not done

that.        Accordingly, Plaintiffs are entitled to a declaration

that DOE’s refusal to implement final Orders until DOE approves

a school’s remote-learning plan violates Section 1415 of the

IDEA and section 4404 of the New York State Education Law.

        The Court observes that Plaintiffs also request two other

forms of relief: (1) an order directing DOE to identify and

implement all Orders aged more than thirty-five days; and (2) an

order directing DOE, going forward, to implement all Orders

within the Stipulation’s timeframes, regardless of whether

instruction is provided in-person or remotely.         (See Pls. Br. at

8-9.)        Those requests ask the Court to go beyond merely

declaring the rights of the parties, and the Court declines to

award such injunctive relief for two reasons.        First, Plaintiffs

have offered no arguments in their moving papers as to how they

satisfy the legal standard for injunctive relief.20         And second,



       To be entitled to an injunction, Plaintiffs must
        20

establish four familiar elements: “(1) th[ey] ha[ve] suffered an
irreparable injury; (2) that remedies available at law, such as
                              (continued on following page)
                                     19
   Case 1:03-cv-09917-LAP-KNF Document 258 Filed 02/18/21 Page 20 of 20



awarding injunctive relief at this stage would be premature

given the imminent appointment of a special master.

     For the foregoing reasons and to the extent described

above, Plaintiffs’ motion for declaratory relief [dkt. no. 234]

is GRANTED.   The parties shall confer and submit, by letter, a

proposed judgment no later than March 1, 2021.         The Clerk of the

Court shall close the open motion.

SO ORDERED.

Dated:    February 18, 2021
          New York, New York


                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




(continued from previous page)
monetary damages, are inadequate to compensate for that injury;
(3) that, considering the balance of hardships between the
plaintiff[s] and defendant[s], a remedy in equity is warranted;
and (4) that the public interest would not be disserved by a
permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547
U.S. 388, 391 (2006).
                                   20
